Citation Nr: 0518225	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-18 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for venous insufficiency of the right lower leg. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Current evidence shows that the veteran's venous 
insufficiency of the right lower leg is manifested by edema, 
discoloration, and ischemic skin changes. 

3.  There is no evidence of skin ulcerations or skin 
induration.   


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for venous 
insufficiency of the right lower leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.21, 4.104, Diagnostic Code 7121 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in November 2002 and 
February 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what evidence or information the veteran was 
responsible to provide.  In addition, the June 2003 statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided VCAA notice in December 2002, prior to the 
February 2003 adjudication on appeal, such that there is no 
conflict with Pelegrini.  Although the February 2005 VCAA 
letter provides supplementary information after the rating 
decision on appeal, there is no allegation that this action 
results in prejudicial error.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) (appellant generally 
carries the burden of demonstrating error in VA's 
adjudication of the claim and making a plausible showing of 
how that error is prejudicial).

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  The February 2005 
VCAA letter complies with this requirement.  

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records and secured relevant medical 
examinations in February 2003 and August 2004.  The veteran 
denies any private medical treatment.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The right lower leg venous insufficiency is currently 
evaluated as 20 percent disabling by analogy to Diagnostic 
Code (Code) 7121, post-phlebitic syndrome of any etiology.  
38 C.F.R. § 4.104.  The Board notes that review of the 
regulations for evaluation of diseases of the arteries and 
veins discloses no diagnostic code that more appropriately 
reflects the disability at issue.  The disability will 
therefore be rated under Code 7121.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under Code 7121, a 20 percent rating is assigned when the 
disability attributed to venous disease is manifested by 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation is warranted when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is in 
order when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.   

In connection with his November 2002 claim, the veteran 
underwent a VA examination in February 2003.  He complained 
of a burning and stinging sensation in the leg with 
tenderness to varicosities and swelling.  His job required a 
lot of sitting; elevating the leg while at work had not 
provided sufficient relief for the discomfort.  Examination 
of the right lower leg revealed scaly skin with no hair 
growth below the knee, varicosities on the anteromedial 
aspect of the leg with slight distention and tenderness, and 
some decreased sensation from the ankle down the dorsum of 
the foot.  The longer the leg was in a dependent position, 
more varicosity swelling was noted.  There was no chronic 
ulceration or skin breakdown.  Pulses were present.  There 
was 1+ swelling of the foot.  

The RO obtained VA treatment records dated from January 2002 
to December 2004.  These treatment notes reflected general 
complaints of right leg pain without significant findings on 
examination.  In June 2003, edema and discoloration of the 
skin of the lower right leg was noted.  Another instance of 
these findings was recorded in December 2003.  Notes dated in 
May 2004 indicated that there was 2+ to 4+ edema with 
positive vascularity of the right lower extremity.    

The veteran was afforded an additional VA examination in 
August 2004.  He reported some right lower leg swelling and 
some scaling of the skin.  He had tried compression stockings 
but did not find any value.  His job requires sitting and he 
had a lot of swelling by the end of the day, more than was 
present on current examination.  On examination, the right 
lower leg was red from the knee down.  There was 1+ pitting 
edema, 1+ swelling, and evidence of ischemic skin changes, 
i.e., scaliness from the upper shin to the ankle.  The foot 
was cool from the forefoot forward.  There was poor blanching 
of the toenails with capillary filling.  There was no hair 
from the knee down.  There was no skin ulceration or 
breakdown.  Dorsalis pedis pulse was present.  

Reviewing this record, the Board finds that the evidence 
supports no more than a 
40 percent disability rating for venous insufficiency of the 
right lower leg.  38 C.F.R. § 4.3.  The evidence for the 
appeal period consistently reflects edema and ischemic skin 
changes, i.e., scaling.  During the course of the appeal, the 
disability begins to include skin discoloration.  Findings 
from the current examination demonstrate stasis pigmentation.  
The Board finds that this evidence more closely approximates 
the criteria for the 40 percent rating under Code 7121.  
38 C.F.R. 
§ 4.7.  However, as there is no evidence of any skin 
ulceration or skin induration, the disability does not more 
closely approximate the criteria for a 60 percent rating. Id.  
Accordingly, the Board finds that the evidence supports a 40 
percent disability rating for venous insufficiency of the 
right lower leg.  38 C.F.R. § 4.3.  To that extent, the 
appeal is granted.       

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods 
ofhospitalization as to render impractical application of 
regular schedular standards. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
venous insufficiency.  There is also no objective evidence 
that the disability, in and of itself, cause marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
40 percent disability rating for venous insufficiency of the 
right lower leg is granted. 



	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


